Dissenting Opinion by
Potter, Moschzisker and Walling, JJ.:
It seems to us that the majority opinion in this case goes far beyond any of our previous rulings cited therein, and is uncalled for by the facts at bar. No bad faith was intended, and we are convinced no elector was deceived by the wording of the referendum indicating “the purpose and amount of the increase.” The ballots read, “$1,500,000 for the erection of a convention hall.” The-use of the phraseology “for” this or that purpose is quite usual at such times, and heretofore it has never been asserted that it limited the amount ultimately to be expended by the municipal authorities in the complete accomplishment of the particular purpose in view. Of course, when borrowed, the money may not be diverted to any other use than that authorized by the electors; *319but, in our opinion, in tbe making of a public improvement, tbe city always has the right to add any unappropriated funds which it may have on hand to other moneys obtained by a loan authorized for that purpose. In other words, it is not for the electors to say how much any particular improvement shall cost; that is entirely for their chosen representatives, the city councils. Under the law, all the electors can do is to say whether or not they authorize the borrowing of a certain amount to be set apart for and devoted to the purpose designated on the ballot. How much additional, unappropriated money, if any, shall be used completely to accomplish that purpose, is for councils to decide, not for the people or for this court. For these reasons we would refuse the injunction ; therefore we note our dissent.